Citation Nr: 1426891	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis (claimed as feet, dark color), secondary to exposure to radiation and/or exposure to herbicides.

3.  Entitlement to service connection for shaking hands secondary to exposure to radiation.

4.  Entitlement to service connection for acne, oily body, blackheads in hair follicles.

5.  Entitlement to service connection for dry cough secondary to asbestos exposure.

6.  Entitlement to service connection for a disorder manifested by bone pain.

7.  Entitlement to service connection for a disorder manifested by upper arm pain.

8.  Entitlement to service connection for speech impairment.

9.  Entitlement to service connection for feet swelling.

10.  Entitlement to service connection for hand swelling.

11.  Entitlement to service connection for a disorder manifested by chest pain secondary to asbestos exposure.

12.  Entitlement to service connection for shortness of breath secondary to asbestos exposure.

13.  Entitlement to service connection for respiratory infection secondary to mustard gas exposure.

14.  Entitlement to service connection for pneumonia secondary to mustard gas exposure.

15.  Entitlement to service connection for trachea swelling secondary to asbestos exposure.

16.  Entitlement to service connection for chloracne.

17.  Entitlement to service connection for memory loss.

18.  Entitlement to service connection for thyroid swelling secondary to asbestos exposure.

19.  Entitlement to service connection for lesions in chest, sores, blisters.

20.  Entitlement to service connection for left eye condition (claimed as stys or pimples), to include as secondary to herbicide exposure.

21.  Entitlement to service connection for sleep disorder, to include as secondary to service-connected anxiety.

22.  Entitlement to service connection for hypertension, to include as secondary to mustard gas exposure.

23.  Entitlement to service connection for diabetes secondary to herbicide exposure.

24.  Entitlement to service connection for cataracts secondary to herbicide exposure and/or radiation exposure.                          


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.T.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.  He also has unverified Reserve service from March 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The tinea pedis, bone, chest, upper arm, left eye, and hypertension claims have been recharacterized as noted on the title page to better reflect the medical evidence of record and the Veteran's contentions.  The anxiety claim has been recharacterized to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record). 
 
In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In November 2013, the Veteran submitted additional evidence in the form of VA treatment records and lay statements along with a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ). 
 
The issues of entitlement to service connection for thrombocytopenia and spinal/ lumbar bone degenerative disease have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a sleep disorder, hypertension, tinea pedis, lesions, acne, chloracne, shaking hands, a left eye condition, and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have PTSD, trachea swelling, speech impairment, hand swelling, thyroid swelling, pneumonia, shortness of breath, dry cough, a disorder manifested by bone pain, a disorder manifested by upper arm pain, or a respiratory condition.

2.  The competent evidence shows no relationship between the Veteran's feet swelling and his military service.

3.  The competent evidence shows no relationship between the Veteran's chest pain and his military service.

4.  The competent evidence shows no relationship between the Veteran's memory loss and his military service.

5.  The Veteran has a current diagnosis of diabetes, which was first shown decades after service.

6.  The Veteran is not presumed to have been exposed to herbicides during service.

7.  Service department records do not show that the Veteran was exposed to herbicides or asbestos during active service.

8.  The competent evidence shows no relationship between the Veteran's diabetes and his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service, and is not due to any incident of such service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 11131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for trachea swelling are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for speech impairment are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria for service connection for hand swelling are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for thyroid swelling are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for shortness of breath are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for pneumonia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

9.  The criteria for service connection for dry cough are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

10.  The criteria for service connection for a disorder manifested by bone pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

11.  The criteria for service connection for a disorder manifested by upper arm pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

12.  The criteria for service connection for a respiratory condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

13.  The criteria for service connection feet swelling are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

14.  The criteria for service connection for a disorder manifested by chest pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

15.  The criteria for service connection for memory loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A February 2008 pre-adjudication letter explained what evidence was required to substantiate the Veteran's claims for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This letter addressed the unique evidentiary requirements for claims of exposure to herbicides, asbestos, and mustard gas.  This letter also notified the Veteran of the criteria for assigning an effective date and a disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records (STRs) and VA treatment records.  The Veteran has submitted private treatment records.  The RO made appropriate inquiries to document any herbicide or asbestos exposure.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

The Veteran was scheduled for July 2008 VA diabetes and respiratory examinations and failed to report.  When entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2013).  Neither the Veteran nor his representative has requested that the examinations be rescheduled.  In any event, as explained herein, there is no competent evidence of a respiratory disorder and there is no indication that the Veteran's diabetes is etiologically related to service.  Thus, remand of these issues for an examination is not warranted.

No examination was conducted in connection with the remaining claims for service connection; however, as explained herein, there is no competent evidence of PTSD, dry cough, a disorder manifested by bone pain, a disorder manifested by upper arm pain, speech impairment, hand swelling, shortness of breath, respiratory infection, pneumonia, trachea swelling, or thyroid swelling.  Nor is there competent evidence that feet swelling, chest pain, or memory loss are etiologically related to service.  Hence, a remand for an opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theories of entitlement.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Analysis 

The Veteran contends that he was exposed to herbicides, asbestos, and mustard gas while he was stationed on Johnston Island.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a), such as diabetes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Trachea Swelling, Thyroid Swelling, Speech Impediment, Hand Swelling, Bone Pain, Upper Arm Pain

The Veteran contends that he has swelling of the trachea and thyroid due to asbestos exposure.  He also contends that he has hand swelling, a disorder manifested by bone pain, a disorder manifested by upper arm pain, and a speech impediment related to his military service.  

STRs reveal no treatment of or complaint for any condition of the trachea, thyroid, hands, or extremities.  The July 1973 discharge examination was normal.  

The most probative evidence of record shows that the Veteran has not been diagnosed with any of these claimed conditions.  VA treatment records dated from October 2001 to February 2014 contain no mention of the Veteran's trachea, and his thyroid gland was repeatedly noted to be symmetrical on palpation with no nodule.  Psychological treatment records show that his speech was consistently clear.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The evidence fails to indicate that the Veteran suffers from either trachea, thyroid, or hand swelling or a speech impediment.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  The Veteran is competent to describe subjective complaints such as hand swelling, speech impediment, and extremity pain, but is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Therefore, the Veteran's contentions that he has trachea swelling, thyroid swelling, speech impediment, hand swelling, bone pain, and upper arm pain that is related to service or asbestos exposure are greatly outweighed by the medical evidence of record, which does not show any current diagnosis of, or treatment for, these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

PTSD

The Veteran also seeks service connection for PTSD.  He has reported being bitten by a caterpillar in his groin area while on Johnston Island as a stressor.  See, e.g.,  January 2011 Statement.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that the Veteran is currently service-connected for anxiety.  A PTSD diagnosis has not been rendered by a VA provider at any time.  In fact, VA treatment records dated from October 2001 to February 2014 contain numerous negative PTSD screens.  Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Implicit in the claim is the Veteran's belief that he has PTSD.  He has not, however, established his competence to establish the existence of a psychiatric disability and he has not provided adequate lay evidence that would suggest the existence of a psychiatric disability.  His own assertions, without more, are not competent.

Diabetes 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type II diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  

The Veteran asserts that while stationed on Johnston Island he participated in Operation Red Hat as a cargo handler with the 119th Transportation Company.  He has submitted a copy of what is alleged to be the identification badge that he used during Operation Red Hat.  The Veteran contends that he moved 55-gallon drums and that each one was painted to identify the agent contained therein.  He maintains that he personally saw labeled drums of Agent Orange leaking.  He does not allege, and the record does not reflect, any evidence of service in Vietnam or in Korea along the demilitarized zone at times when the use of herbicides was conceded (and thus exposure to herbicides is not presumed).  See 38 C.F.R. § 3.307.

VA has received from the Department of Defense (DOD) a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  In this regard, DOD has confirmed that Agent Orange was stored on Johnston Island between April 1972 and September 1977 and that leakage into the coral below began in 1974.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was cargo handler.  Personnel records establish that he was stationed on Johnston Island from July 13, 1971 to September 26, 1971.  Therefore, the Veteran was not stationed on Johnston Island during the period of April 1972 to September 1977, when Agent Orange was known to have been stored on Johnston Island.

May and July 2008 responses from National Personnel Records Center (NPRC) indicated that there were no records of exposure to herbicides.

In July 2009, the Veteran submitted a buddy statement from a service member to provide evidence that he was exposed to herbicides while stationed at Johnston Island.  This statement indicates that, prior to deploying to Johnston Island, the Veteran's unit was trained in the movement and storage of mustard gas and Agent Orange.  This statement also indicates that the Veteran participated in Operation Red Hat.  There is no information concerning claimed exposure to herbicides while the Veteran was on Johnston Island.  Thus, this statement has little probative value.

Although lay persons are competent to provide opinions on some medical issues, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Veteran is not considered competent to address the etiology of his diabetes mellitus.

In summary, the Veteran's assertions regarding herbicide exposure are outweighed by the service and post-service evidence of record, and the expertise provided by DOD.  Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board has considered an October 2013 VA treatment record, which states that the Veteran's diabetes "may be related to chemical exposures."  It appears that the examiner was merely reiterating the Veteran's long-standing report of Agent Orange exposure.  Even if this statement is construed as a medical opinion, the basis for the opinion is not clearly stated.  The Board finds that this evidence is insufficient to warrant a grant of this claim, as this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Further, the opinion is not supported by an analysis that the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board does not give any probative value to this statement.

The Veteran also submitted a copy of a prior Board decision in a different veteran's case where the Board found that there was sufficient evidence to imply that the veteran was in the vicinity of Agent Orange while stationed on Johnston Island.  Board decisions, however, are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another Veteran, based on other evidence.  See 38 C.F.R. § 20.1303.  Moreover, a prior Board decision in another appeal is only pertinent if it reasonably relates to the present case.  Id.  This case is distinguishable from the prior Board decision, which found that the veteran served on Johnston Island from February 1972 to January 1973.  The Veteran here, by comparison, served on Johnston Island from July to September 1971.  As such, the facts of the prior Board decision are distinguishable and do no reasonably relate to the circumstances in this case.

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his diabetes mellitus is caused by herbicide exposure.  Service personnel records show no evidence of exposure to herbicides.  All attempts to verify that he was exposed to herbicides have resulted in negative findings.  Furthermore, there is no competent medical evidence suggesting that the diabetes mellitus is associated with any incident of his service.  Accordingly, because the evidence of record fails to provide a link between the Veteran's diabetes mellitus and service, the claim is denied. 

Dry Cough, Chest Pain, Shortness of Breath

The Veteran contends that he has dry cough, chest pain, and shortness of breath due to asbestos exposure while stationed on Johnston Island.  Specifically, he claims that he loaded and unloaded various materials on ships during Operation Red Hat.  He contends that he was exposed to asbestos on the ships, as well as in the barracks and warehouses, and that he could see asbestos fibers floating in the air.  See December 2007 Statement.  

STR's establish that the Veteran was treated for shortness of breath, dry cough, and chest pain in September and October 1972.  A chest X-ray was normal.  He was diagnosed with hyperventilation syndrome, stress, and anxiety.  The Board notes that the Veteran is service-connected for anxiety.  

The July 1973 discharge examination was normal.  A June 1982 Reserve examination was also normal, although the Veteran reported "palpitation or pounding heart" on the accompanying medical history report.  

A January 2012 VA treatment record shows that the Veteran complained of chest pain, which he associated with his service-connected anxiety.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h). 

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b). 

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f). 

Service records do not indicate that the Veteran was exposed to asbestos, nor does his military occupational specialty (cargo handler) indicate that he had an occupation that had a higher incidence of asbestos exposure.  

Even if the Board were to assume that the Veteran was, in fact, exposed to asbestos during his period of service, dry cough, chest pain, and shortness of breath are not included in the list of asbestos-related diseases and there is no evidence of record linking these conditions to asbestos exposure.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  See VAOGCPPREC 04-00.  Moreover, the symptom of chest pain alone does not, in and of itself, constitute a disability for which service connection may be granted.

The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for trachea swelling is denied.

Entitlement to service connection for a speech impairment is denied.

Entitlement to service connection for hand swelling is denied.

Entitlement to service connection for thyroid swelling is denied.

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for shortness of breath is denied.

Entitlement to service connection for dry cough is denied.

Entitlement to service connection for a disorder manifested by bone pain is denied.

Entitlement to service connection for a disorder manifested by upper arm pain is denied.

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for feet swelling is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for diabetes is denied.


REMAND

Sleep Disorder

VA treatment records show that the Veteran has reported a longstanding history of poor sleep and insomnia due in part to excessive worrying.  See, e.g., June 2010 VA treatment record.  This issue should be addressed by a VA examiner to determine whether the Veteran's sleep problems are a symptom of his anxiety disorder, or whether he has a separate disability, and if so, whether it is related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Tinea Pedis, Chloracne, Acne, Lesions, Shaking Hands, Cataracts

The Veteran contends that he has tinea pedis, chloracne, acne, lesions, shaking hands, and cataracts secondary to his exposure to radiation while stationed on Johnston Island.  

Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  

The Veteran has specifically been diagnosed with posterior subcapsular cataract, which is listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2).  Although tinea pedis, chloracne, acne, lesions, and shaking hands are not radiogenic diseases as set forth in 38 C.F.R. § 3.311, the Veteran may pursue service connection for these conditions on a direct basis.  Service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board acknowledges that there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d).  However, the February 2008 notice letter discussed above did not provide the Veteran with notice of the specific types of evidence needed in order to substantiate his underlying service connection claims based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2013).  Thus, remand is required for the RO/AMC to send a VCAA notice letter to correct this deficiency.  

The Veteran contends that he developed skin problems during his deployment to Johnston Island and that he has had recurrent skin problems since discharge.  STRs show that in July 1971 the Veteran was treated for a furuncle on the left cheek, acne vulgaris on his face, and dyshidrosis of the hands.  He has various skin problems that have been diagnosed by VA as acne, tinea pedis, keloidal scars, furuncles, papular skin lesions, folliculitis, and tinea corporis.  In January 2008, a VA clinician noted that the lesions "may be related to radiation exposure during his last job while at service."  This evidence is sufficient to meet the threshold requirements for a VA examination under the McClendon doctrine.  Therefore, remand is required for provision of a VA medical opinion regarding the etiology of any current skin conditions, to include consideration of whether these disabilities may be secondary to claimed in-service exposure to radiation.

Left Eye

STRs show that the Veteran was treated for what apparently was an inflamed left eye in July 1971.

The July 1973 separation examination contains a normal clinical evaluation of the eyes.  The Veteran denied a history of eye trouble at the May 1978 Reserve examination.  The June 1982 Reserve examination also contains a normal clinical evaluation of the eyes.  However, the Veteran reported a history of eye trouble.  He complained of a "floater" in his left eye and related that a car antenna had hit his left eye in 1980. 

A November 2011 VA treatment record contains a diagnosis of pterygium, left eye.  The clinician noted "trauma left eye while in active duty, with antenna (1982?)."  Left eye pterygium was also diagnosed in April 2012.  This evidence is sufficient to meet the threshold requirements for a VA examination under the McClendon doctrine.  Therefore, remand is required for provision of a VA medical opinion regarding the etiology of any current left eye disorder, to include consideration of whether such disorder may be secondary to claimed in-service exposure to radiation.



Hypertension

The Veteran alleges that he has hypertension, to include as due to in-service mustard gas exposure.  VA treatment records contain a current diagnosis of hypertension.

During Operation Red Hat, the Army leased 41 acres on Johnston Island to store chemical weapons formerly held in Okinawa.  Phase I consisted of moving 150 tons of mustard agent to Johnston Island without incident in January 1971.  Phase II involved moving the remainder of the munitions, approximately 12,500 tons of mustard agent to Johnston Island in September 1971.  Personnel records establish that the Veteran left Johnson Island in September 1971.  Although not verified, he may have been exposed to mustard gas during service.  

STRs show that the Veteran's blood pressure was 110/80 and 110/70 in September 1972.  The Veteran's blood pressure was 104/62 at the July 1973 separation examination.  He denied a history of hypertension at the May 1978 Reserve examination.  The Veteran's blood pressure was 98/60 at the June 1982 Reserve examination; however, a prior history of hypertension was reported by the Veteran and noted by the clinician.  Thus, on remand a new opinion as to the etiology of the Veteran's current hypertension is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file does not contain the dates of any periods of ACDUTRA.  To the extent possible, these dates should be confirmed and included in the claims file.  The RO should also obtain the Veteran's complete STRs associated with any periods of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a notice letter advising him how to substantiate a claim of entitlement to service connection due to radiation exposure.

2. Contact the service department, or other records repository as appropriate, to request verification of the dates of the Veteran's Army Reserve service (including any periods of active duty for training or inactive duty training).  Also, obtain and associate with the claims folder any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3. After completing the development requested in items 1-2, schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and determine whether it is at least as likely as not (i.e., 50 percent or greater probability), that the currently diagnosed hypertension had its clinical onset (i) during the Veteran's period of active service from July 1970 to July 1973, to include any confirmed exposure to mustard gas; (ii) during a verified period of ACDUTRA as noted in the claims file, or (iii) during the one-year presumptive period after the Veteran's period of active service.  

In answering this question, the examiner should address all instances of elevated blood pressure readings in the Veteran's STRs, the June 1982 Reserve examination wherein a history of hypertension was noted, and all instances of elevated blood pressure readings in the years since discharge from active service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
	
4. After completing the development requested in items 1-2, schedule the Veteran for a VA neurological examination to determine the nature, extent, and etiology of any currently diagnosed sleep disorder.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  For any sleep disorder diagnosed on examination, the examiner should provide the following opinions:

(a) Is it at least as likely as not (i.e., 50 percent probability or greater) that any such disorder had its clinical onset (1) during the Veteran's period of active service from July 1970 to July 1973, or (ii) during a verified period of ACDUTRA as noted in the claims file.  

(b) Is it at least as likely as not (i.e., 50 percent probability or greater) that any such disorder was caused or aggravated (permanently worsened beyond normal progression), by the Veteran's service-connected anxiety? (If the Veteran is found to have a sleep disorder that is aggravated by his anxiety, the examiner should quantify the approximate degree of aggravation.)

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After completing the development requested in items 1-2, schedule the Veteran for a VA skin examination to determine the nature, extent, and etiology of any currently diagnosed skin condition.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed skin condition had its clinical onset (1) during the Veteran's period of active service from July 1970 to July 1973, or (ii) during a verified period of ACDUTRA as noted in the claims file.

In answering this question, the examiner should address the July 1971 STRs and all relevant VA treatment records, to include the January 2008 record.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After completing the development requested in items 1-2, schedule the Veteran for a VA eye examination to determine the nature, extent, and etiology of any currently diagnosed eye disorder, to include posterior subcapsular cataract.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed eye disorder had its clinical onset (i) during the Veteran's period of active service from July 1970 to July 1973, or (ii) during a verified period of ACDUTRA as noted in the claims file.  

In answering this question, the examiner should address the September 1971 STR; the June 1982 Reserve examination; and all relevant VA treatment records, to include the November 2011 record.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred issue of entitlement to service connection for thrombocytopenia, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


